Citation Nr: 0335858	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right hip.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left shoulder.

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1961 and from December 1962 to March 1978.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
May 2003, the veteran requested that he be scheduled for a 
hearing before a Veterans Law Judge sitting at the RO.  In a 
letter attached to that document, the veteran wrote, "Please 
forward my claim to BVA as I do not wish it to be considered 
by the local regional office."  In an Informal Brief dated 
August 2003, the veteran's representative indicated that the 
veteran never intended to withdraw his request for a hearing.  
Accordingly, the Board sent the veteran a hearing 
clarification letter in November 2003 which was returned to 
the Board in December 2003 with the veteran indicating that 
he wanted to appear before a Veterans Law Judge by means of a 
videoconference hearing.  Based on the foregoing, this case 
is hereby REMANDED to the RO for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge as soon as practicable.  Once 
the veteran has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for appellate consideration.  

The veteran is reminded that he has the right to submit 
additional evidence and  argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




